DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 3/16/2022.  Claims 1, 3-5, 8, 10-12, 15, 17-19 are pending where claims 1, 3-5, 8, 10-12, 15, 17-19 were previously presented and claims 2, 6, 7, 9, 13, 14, 16, and 20 were cancelled.

35 USC § 112
The applicant amended the claims to address the 35 USC 112 rejections.  In light of the amendments, the respective 35 USC 112 rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 3-5, 8, 10-12, 15, 17-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As can be seen from the prior 35 USC 103 rejections, the cited prior art references teach concepts very similar to the claim limitations including the Govani reference that illustrates the caching of search tool inputs for use in later websites that are similar.  Although the cited prior art references achieve similar ends with respect to utilizing the cached search data at a second website, the particular means for managing and determining to whether to use the data differ.  A further search was conducted and a new reference was found (Wexler et al [US 2010/0228712 A1] with teachings at paragraph 51 and 52 about determining whether current activity is part of the same single search session); however, overall no new references were found that would appear to teach or fairly suggest the claim limitations as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARC S SOMERS/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        4/4/2022